Citation Nr: 1513020	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  05-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for arthritis of the right (major) shoulder.

3.  Entitlement to service connection for left knee pain.

4. Entitlement to service connection for plantar bone spurs of the left foot.

5.  Entitlement to service connection for arthritis of the right (major) thumb or left thumb.

6.  Entitlement to service connection for chronic pain of the little finger, right (major) hand, or third finger, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to October 1970.  He also served in a reserve component from March 1975 to April 1995.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Regional Office (RO) in Bay Pines, Florida.  During the pendency of the appeal, jurisdiction was transferred to the Montgomery, Alabama, Department of Veterans Affairs (VA) RO.  The Board remanded the appeal in September 2008, June 2010, and April 2013.

During the course of the appeal, including during the Travel Board hearing and the April 2014 VA examination, the Veteran clarified that he was seeking service connection for right or left thumb disability and that he was seeking service connection for either the right little finger or the right 3rd finger.  Accordingly, consistent with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the issue on appeal is recharacterized to more accurately reflect the benefit the Veteran is seeking.

During the course of the Remand, service connection was granted for hypertension and for coronary artery disease with a history of myocardial infraction and stent placement.  The record does not disclose that the Veteran has disagreed with any aspect of those grants of service connection.  No claim regarding hypertension or coronary artery disease is before the Board on appeal at this time.

The Veteran testified before the undersigned at a Travel Board hearing conducted in June 2008.  A copy of the transcript is associated with the Veteran's physical claims folder.  The Veteran's physical and electronic files (virtual VA and eFolder on the VBMS system) have been reviewed in preparation for this decision. 


FINDINGS OF FACT

1.  The Veteran did not report hemorrhoids in his 1970 medical history for service separation or at his 1975 examination for purposes of reserve service induction. 

2.  A notation regarding a 1970 hemorrhoidectomy at the time of a 1979 periodic reserve examination is inconsistent with the prior and subsequent evidence of record.

3.  The preponderance of the evidence establishes that the Veteran did not incur or aggravate hemorrhoids during a period of active service or while performing ACDUTRA or INACDUTRA.  

4.  The available service treatment records and post service treatment records prior to submission of this claim are inconsistent with the Veteran's testimony that he incurred right shoulder, left knee, left foot, right thumb, and right third or little finger injuries or disabilities at the same time, in one incident during ACDUTRA, or that the disabilities arose separately as the result of injuries incurred while performing ACDUTRA or INACDUTRA, or that the Veteran had separate periods of disability for each of the claimed disabilities while performing ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for right shoulder, left knee, left foot, right thumb, and right little or third finger disability are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred claimed disabilities during his active service or as a result of injury incurred during reserve service.  Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Thus, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA is not "active military, naval, or air service."  See 38 U.S.C.A. § 101(22, (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned died or became disabled as a result of an injury incurred or aggravated during the period of INACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty (unless the claim involves myocardial infarction, which is not at issue in this appeal).  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service."  

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - -which are provided by law to assist Veterans in establishing service connection for a disability or disabilities -- are not applicable where a claim is based on a period of active duty for training or inactive duty for training.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and [the claimant] does not achieve Veteran status for purposes of that claim."); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Facts 

Service medical records from the Veteran's period of active service from April 1969 to October 1970 consist primarily of his induction and separation examinations.  The records of the Veteran's 1975 to 1995 reserve service include reports of examinations for reserve service purposes, as well as several pages of service treatment records other than examinations.

I.  Claim for service connection for hemorrhoids

The Veteran's service induction examination in 1969 includes no notation that the Veteran had hemorrhoids.  Rather, the Veteran's anus and rectum were described as "normal."  On his April 1969 induction history, the Veteran reported he had "piles or rectal disease."  The provider who conducted the medical history stated that the Veteran's hemorrhoids resulted in "N[o]D[iscernable]E[ffect].  Since no provider confirmed the Veteran's report of "piles or rectal disease," the evidence does not establish that the Veteran had medically-diagnosable hemorrhoids or rectal disease at entry into service.  

The Veteran did not seek treatment for hemorrhoids or rectal disease during his active service.  In late September 1970, the Veteran was treated for "cold" symptoms.  In October 1970, the Veteran was treated for "viral syndrome."  The October 1970 separation examination includes no history completed by the Veteran or by a medical care provider.  The Veteran's body systems were described as "normal."  Since the Veteran did not seek treatment for "piles of rectal disease" during service, the evidence establishes that rectal disease was not incurred or aggravated in service. 

Induction examination for reserve purposes conducted in February 1975 is absent findings or a report of hemorrhoids.  A June 1979 reserve service examination reflects that the Veteran reported "[p]iles or rectal disease" in the history he completed, and the provider wrote "hemorrhoidectomy 1970-intermittent aggravation, Rx PRN."  

An examination report dated in November 1983 reflects that the Veteran had internal and external hemorrhoids.  The provider who completed the medical history noted that the Veteran's hemorrhoids were aggravated when he walked a lot or did heavy lifting.  Reserve service examinations thereafter noted or acknowledged that the Veteran had hemorrhoids, and sometimes used medications such as Preparation H or the like.  No notation disclosed that the hemorrhoids were disabling or required medical treatment during a period of performance of reserve service.  

During his hearing, the Veteran testified that he had hemorrhoids, which were first diagnosed "in the eighties, early eighties sometime."  June 2008 Hearing Transcript (Tr.) at 11.  He testified that his doctors told him he needed a hemorrhoid operation.  He testified that he was treated at a VA Medical Center for bleeding hemorrhoids.  He attributed his hemorrhoids to "heavy lifting" and other duties required in reserve service.  

VA treatment records dated from September 2000 through March 2013 (670 pages) reflect that, in 2000, the Veteran reported that he had a colonoscopy in 1999 because of blood in his stools, but the only problem found was hemorrhoids.  The Veteran reported hemorrhoids or symptoms of hemorrhoids to VA at more than 50 outpatient visits from 2000 to 2013.  The records reflect that he had colonoscopies in 2006, 2008 and in 2012.  The evaluations for these procedures, including the preoperative histories, disclose that the Veteran provided no report that he had ever undergone hemorrhoidectomy.  

One notation, in 1979, reflects that the Veteran reported he had undergone a "hemorrhoidectomy," he has not repeated that report in the 35 years since.  The fact that the Veteran did not provide a history of prior hemorrhoidectomy to providers who conducted colonoscopies is particularly persuasive evidence that that the Veteran's 1979 report was inaccurate or that it was incorrectly understood by the provider who made the 1979 notation.  

The 1969 induction examination establishes that the Veteran had symptoms of something he called "piles" prior to service.  However, since the Veteran was not treated for this problem in service, and apparently did not seek treatment or evaluation for hemorrhoids, or even report hemorrhoids again until more than nine years had elapsed after his separation from active service, the evidence establishes that symptoms prior to service were not permanently aggravated during active duty.  Moreover, the Veteran himself testified that hemorrhoids were not diagnosed until 1980.  This testimony is quite persuasive evidence that hemorrhoids were not incurred or aggravated during the Veteran's active service, which ended in October 1970.  

There is no VA or private clinical record that the Veteran was treated for hemorrhoids until after his 1995 separation from his reserve component.  Thus, the evidence establishes that hemorrhoids were not disabling during a period when the Veteran was scheduled to perform ACDUTRA or INACDUTRA.  

On VA examination conducted in April 2014, the examiner stated that it was not possible to determine if the Veteran underwent a hemorrhoidectomy in service in 1970.  The examiner further stated that it was not possible that it was not possible that hemorrhoids which existed prior to service were aggravated in service, because, if that were the case, the service treatment records should have shown regular treatment during service, but no such records were shown.  

The Board acknowledges that a notation in the history portion of a 1979 periodic examination states that the Veteran had "hemorrhoidectomy" in 1970.  However, no other record includes such notation.  The Veteran did not report previous hemorrhoidectomy to the providers who performed colonoscopies.  The Veteran testified that his hemorrhoids were first diagnosed in the 1980s, and did not testify that he had ever undergone hemorrhoidectomy.  Lengthy VA clinical records from 2000 to 2013 reveal that the Veteran never again reported that he had undergone hemorrhoidectomy in 1970.  The Board concludes that the notation was in error or reflected a misunderstanding of the history provided by the Veteran, and is of very little weight or probative value.  

The preponderance of the credible evidence reflects that, although the Veteran reported "piles" in 1969, at service entry, he did not again report possible symptoms of hemorrhoids until 1979, and that diagnosis was confirmed in 1983.  The gap between the Veteran's self-report of "piles" in 1969 and diagnosis of hemorrhoids on physical examination in 1983 establishes, by a preponderance of the evidence, that the Veteran did not incur or aggravate hemorrhoids during his active service.  

The fact that there is no notation in reserve service records that the Veteran was treated for hemorrhoids or any disease or injury linked to hemorrhoids during any period of performance of reserve service duties is persuasive evidence that hemorrhoids were not disabling during a period of reserve service.  In the absence of evidence that hemorrhoids became disabling while the Veteran was performing duty for training, service connection based on reserve service cannot be granted.  

The Board acknowledges the Veteran's contention that duties he performed during reserve service, such as heavy lifting, caused or aggravated hemorrhoids.  The Board notes that, at the time of a November 1983 periodic examination, the Veteran reported that his hemorrhoids were "bothering" him with walking and lifting.  However, the record does not show that the Veteran was actually disabled by his hemorrhoids during that period of reserve service, or at any other time while performing reserve service.  

Moreover, the Veteran has not provided any evidence that aggravation of hemorrhoids during any specific period of reserve service was other than temporary.  Aggravation during a period of performance of reserve service duties may be the basis for a grant of service connection only if the aggravation is permanent.  The Veteran provided no private records or lay statements showing that hemorrhoids "bothered" him continuously after a period of reserve service.  

The law does not authorize service connection for a disease or injury which is incurred or aggravated during ACDUTRA or INACDUTRA unless that disease or injury was disabling while the individual was performing their ACDUTRA or INACDUTRA.  The Veteran is competent to testify that it was his observation that prolonged walking during periods of reserve service and physical activities during such service, such as lifting heavy objects, caused an increase in the symptoms of hemorrhoids.  However, the Veteran's lay contention that his hemorrhoids were due to or aggravated by his reserve service duties cannot serve as a substitute for the requirement that the Veteran show that he was disabled due to hemorrhoids during a period of actual performance of duty.  Moreover, as noted above, temporary increases in symptoms of a disorder do not constitute "aggravation" of a disability for purposes of VA compensation.   

The medical evidence does not show that the Veteran required medical evaluation of hemorrhoids until 1999 or after, several years after the Veteran last performed a period of reserve service.  

The Veteran's own testimony establishes that there was no specific disease or injury during a period of ACDUTRA or INACDUTRA that caused or permanently aggravated the symptoms of hemorrhoids, and no specific period of ACDUTRA or INACDUTRA during which hemorrhoids resulted in disability.  The Veteran's testimony that lifting heavy objects or walking for long periods of time caused or aggravated hemorrhoids does not establish that a link between ACDUTRA or INACDUTRA and hemorrhoid disability.  

The preponderance of the evidence is against a finding that hemorrhoids were incurred or aggravated during or as a result of the Veteran's service from 1969 to 1970, since there is no evidence of treatment of hemorrhoids during the Veteran's active service, or ACDUTRA, or INACDUTRA prior to 1995, when many years had elapsed after the Veteran's active service, although a diagnosis of hemorrhoids was confirmed in 1983.  

The Veteran has not identified any injury or disease during performance of reserve service as a cause of incurrence or aggravation of hemorrhoids.  In the absence of a record or opinion that a disease or injury during reserve service duties caused or aggravated hemorrhoids, the fact that the Veteran may have performed prolonged walking or heavy lifting during periods of reserve service is insufficient, in and of itself, to establish a link between the Veteran reserve service and current hemorrhoid disability.  The claim must be denied,

II.  Claims for service connection for right shoulder, left knee, left foot, right thumb, and right finger disabilities

Right shoulder 

The Veteran himself testified that no right shoulder, left knee, left foot, right thumb, or right little finger disability was incurred in 1969 or 1970 while he was on active duty.  The Veteran's active duty service medical records and his October 1970 separation physical examination disclose no complaint of right or left shoulder pain, knee pain, foot complaints, or hand or finger pain or treatment.  

In September 1989, the Veteran again reported arthritis of the right shoulder; no injury to the right shoulder was noted in the treatment records.  No diagnosis of arthritis of the right shoulder was assigned until about 1999, some four years after the Veteran's 1995 separation from reserve service.  

At VA examination in 2002, the Veteran did not report any specific injury to the right shoulder.  He attributed his right shoulder pain to his dues as a wireman from 1975 to 1991.  At his April 2014 VA examination, the Veteran reported chronic right shoulder pain.  The examiner stated that review of service and reserve service medical records shows no complaint of right should injury, so it was less than likely that right shoulder disease of injury was incurred during a period of active service or during a period of performance of reserve service duties.

The Veteran testified that injuries to the right shoulder, left knee, left foot, right thumb, and a right finger were incurred during a fall from a tree during performance of reserve service duties as a wireman.  However, the Veteran's reserve service records do not reflect that he reported an injury to those parts of his body during any period of ACDUTRA or INACDUTRA.  The Veteran did not report right or left shoulder pain, knee pain, foot complaints, or hand or finger pain or treatment, during the first four years of reserve service.  See June 1979 periodic examination.  In November 1983, the Veteran reported he "might have" a small amount of arthritis.  He reported an ache in the shoulders that was "not under treatment."  The Veteran's reserve service records thereafter disclose no report of injury to the left shoulder or the right shoulder during a period of reserve service.  

Although there is no notation of incurrence of a specific injury to either shoulder during reserve service, the Veteran continued to report complaint of right shoulder pain, among other orthopedic complaints.  In June 1987, the Veteran stated that the right shoulder was painful with use.  In October 1987, the Veteran was asked to provide a medical statement regarding the current diagnosis, treatment, and prognosis of his shoulder condition.  The Veteran provided a statement indicating that he was not under treatment.  

The Veteran contends that he sustained a right shoulder injury that resulted incurrence of arthritis of the shoulder during a period of reserve service.  However, there is no record that the Veteran reported a right shoulder injury or a fall from a tree during any period of reserve service.  The reserve service medical records document only that the Veteran periodically reported that he had aching in his shoulder, but had not sought medical treatment for that shoulder ache.  The Veteran is competent to report that he shoulder hurt during period of reserve service.  However, the evidence that the Veteran reported shoulder pain while enlisted in reserve service does not establish that the right shoulder pain was due to or aggravated by disease or injury which was disabling during a period of reserve service.  

The Veteran himself has testified that no right shoulder injury was incurred during his active duty.  The evidence as a whole, including as further discussed below, establishes that the Veteran's current recollection that he injured his right shoulder in a fall from a tree during performance of reserve service duties is not supported by the record.  In the absence of evidence of treatment for a right shoulder disease or injury incurred during a period of reserve service, and in the absence of objective evidence that a right shoulder ache or injury disabled the Veteran during a period when he was ordered to perform reserve service duties, the claim for service connection for right shoulder disability must be denied.

Left knee

In June 1984, the Veteran reported that he twisted his left ankle coming down some stairs.  There was tenderness on palpation.  Radiologic examination did not disclose a fracture.  The provider concluded that the Veteran had a left ankle sprain.  The Veteran was told to use hot soaks and an Ace wrap.  The evidence is against a finding that the Veteran was treated with a cast which affected his left knee, that he required crutches, or that medical evaluation of the left ankle or left knee was thereafter required as a result of the June 1984 fall.

The Veteran's reserve service records do not reflect that he sought evaluation for left knee, ankle, or foot pain again during any period when the Veteran was performing reserve service.  The June 1984 notation that the Veteran twisted his left ankle in a fall on stairs is more probative than the Veteran's current testimony, some 30 years later, that he injured his left knee as a result of an injury during which his left ankle was fractured, to include a fall from a tree while performing reserve service duties.  There is no notation that the Veteran reported left knee or left foot pain or injury or was treated for left knee or left foot pain during a period of reserve service.  The claim must be denied.


Left foot disability

The service treatment records disclose no evidence that the Veteran reported left foot injury during active service.  The reserve service records disclose no evidence that the Veteran reported or was treated for left foot pain or a fall from a tree during reserve service.  

On VA examination conducted in December 2002, the Veteran had a lesion on the left foot that prevented heel and toe walking.  Radiologic examination disclosed a left heel spur.  The examiner did not offer an opinion as to the onset or etiology of the heel spur.  On VA examination conducted in April 2014, the examiner concluded that the active and reserve service medical records did not speak to a left foot disability or a plantar bone spur, so it was less than likely that a plantar spur was incurred during active service or was disabling during a period of reserve service. 

The Veteran is competent to report that he fell from a tree during service, and to report that he incurred left foot pain during such a fall.  However, the probative value of the Veteran's current recollection, some 35 years after his active service and more than 10 years after the conclusion of 20 years of reserve service, is less probatione than the contemporaneous records made during the Veteran's active and reserve service.  In the absence of evidence of a left foot injury during active service or disability due to a left foot injury during a period of performance of reserve service duties, the preponderance of the most probative and credible evidence is against the claim.  

Thumb disability and disability of a finger on right hand

The Veteran testified that no right thumb or right little finger disability was incurred in 1969 or 1970 while he was on active duty.  The Veteran's active duty service medical records and his October 1970 separation physical examination disclose no complaint of hand or finger pain or treatment.  

In June 1987, the Veteran sought medical evaluation for complaints of pain and edema in the right index finger.  He reported injuring his wrist and index finger.  It is not clear from the record whether or not the traumatic injury reported occurred during performance of reserve service duties.  Radiologic examination during reserve service disclosed no fracture, but the providers stated that the Veteran had a bruised index finger.  The Veteran did not report an injury to the right thumb or any finger other than the index finger.  

In September 1989, the Veteran reported that both thumbs were swollen and painful and had been for "some time."  

Private February 1994 clinical records reflect that the Veteran, who was working full-time as an optician and part-time as a waiter, complained of chest pain.  The Veteran did not provide any history of right thumb or right hand pain.

On VA examination in December 2002, the Veteran reported pain in the right thumb and right fifth finger.  The Veteran reported that he was a "wireman" in the military and had to do a lot of "reeling."  The Veteran attributed his right hand complaints to that work.  The Veteran lacked full range of motion of the right thumb.  Radiologic examination disclosed mild degenerative disease of the right thumb and a normal right fifth finger.  

At VA examination conducted in April 2014, the Veteran reported left thumb and right 3rd finger pain became chronic in 1999.  Radiologic examination disclosed degenerative changes of both thumbs and of all fingers on the right hand.  The Veteran reported that he was not seeking service connection for the right thumb, but, rather, for the left, and that he was not seeking service connection of the right little finger, but rather the right 3rd finger.  The examiner opined that it was as likely as not that the Veteran incurred a right thumb and right little finger disability during active service, since he sought evaluation for a right thumb and little finger injury during active service, and since such disability was consistent with the "aggressive wear/tear nature of the Veteran's duties as a utility lineman.  

However, the examiner's review of the service treatment records is inaccurate.  The records of the Veteran's active service include no indication of complaints of right or left thumb, hand, or finger injury.  June 1987 reserve records clearly reflect that the Veteran had "pain and edema" in the "index finger" of the right hand.  The Veteran reported injury to the right wrist and index finger about two days prior to seeking evaluation.  There is no indication that the Veteran's September 1989 report that both thumbs were swollen and painful and had been for "some time" is related to any specific injury. 

The Board notes, for purposes of information, that the "index finger" is defined as the first finger, or second digit, the finger next to the thumb, on each hand.  The index finger is the 2nd digit.  The Veteran reported injury during reserve service to the index finger, right hand, but the Board is unable to locate any report of specific injury to either the left thumb or the 3rd right finger or 5th right finger in June 1987 or at any other time during the Veteran's active or reserve service.  The Board finds that the April 2014 VA examiner's favorable opinion is less persuasive than the medical evidence of record, which is unfavorable to a finding that the Veteran incurred an injury to the left thumb or right 3rd or 5th finger which was disabling during a period of performance of reserve duties.  

The Board also notes that, to some extent, the VA examiner's April 2014 opinion indicates the nature of the Veteran's duties may have caused the current degenerative disease of the thumbs and right fingers seen on radiologic examination.  However, even assuming this was the examiner's intended opinion, it cannot service as the basis of a grant of service connection for "wear/tear" during periods of reserve service.  The statutory provisions governing service connection based on reserve service authorize service connection for an injury incurred during a period of performance of reserve service, but does not authorize service connection for a degenerative process which may be incurred as the result of multiple periods of reserve service over a period of years, without evidence of injury or disability during any specific period of actual performance of reserve duties.  The claims for service connection for a thumb disability of either the right or the left hand and for a third or fifth finger disability, right hand, must be denied.  

Duties to assist and notify

After the Veteran submitted his formal claim in October 2002, the RO issued a notice letter in December 2002.  Another notice letter, which addressed all claims made by the Veteran since 2002, also notified the Veteran of the evidence required to substantiate the claims, as well as other aspects of notice.  Following the Board's June 2010, May 2012, and April 2013 Remands, additional notice letters were issued in June 2010, July 2010, August 2010, May 2012, and April 2013.  The Veteran's testimony before the Board in 2008 and his statements to the VA examiner who conducted the 2014 VA examination reflect that the Veteran had received notice of the criteria for service connection for each of the claimed disabilities, including notice of service connection based on reserve service.

The burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In this case, the Veteran has not alleged that he was prejudiced in any way by the timing or content of notice to him, and the record discloses no prejudice.

Although VA initially determined that reserve service records were not available, such records have been located.  The Board acknowledges that it is possible that the Veteran's active service and/or reserve service records may be incomplete.  However, the Veteran has testified before the Board and has provided private post-service records which might be expected to shed light on any chronic disabilities diagnosed or manifested during his active or reserve service.  Additionally, the Veteran has been afforded multiple VA examinations.  Medical opinions addressing the claims at issue were obtained.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  

An individual who chairs a Veteran's hearing before the Board must fulfill two duties: (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony as to onset and cause of the claimed disabilities was elicited at the 2008 Travel Board hearing before the undersigned, and the information included in the Board's Remands subsequent to that hearing provided additional information.  The duties under 38 C.F.R. § 3.103 have been met.  There has been substantial compliance with the actions directed in each of the prior Remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of his claims.  


ORDER

The appeal for service connection for hemorrhoids is denied.  

The appeal for service connection for arthritis of the right (major) shoulder is denied.

The appeal for service connection for left knee pain is denied.

The appeal for service connection for plantar bone spur of the left foot is denied.

The appeal for service connection for arthritis of the right (major) thumb is denied.

The appeal for service connection for chronic pain of the little finger, right (major) hand is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


